                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


GLORIA CARTER                                                    CIVIL ACTION

v.                                                               NO. 17-13253

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA; ET AL.                                SECTION “F”


                               ORDER AND REASONS

        Before the Court is the defendant-in-concursus’ motion for

summary judgment. For the following reasons, the motion is GRANTED

as unopposed.

                                   Background

     This     concursus     proceeding     concerns    $15,000    in    settlement

funds remitted by an insurance company following an automobile

accident.

     In April of 2014, Gloria Carter sustained injuries in an

automobile accident that occurred in a Sam’s Club parking lot in

Kenner,      Louisiana.        Following     the   accident,     Carter        sought

treatment from numerous medical providers.                 She also retained a

lawyer to pursue a lawsuit against the other driver, who carried

automobile      liability     insurance      through    National       Union     Fire

Insurance Company of Pittsburgh, PA (“National Union”).                    In late

March   of    2017,   Carter    and   National     Union    participated        in   a

settlement     conference,      during     which   they    confected      a     final

settlement of the plaintiff’s claims for $15,000.

                                         1
     About a month later, on April 21, 2017, Carter filed a

petition for concursus in the 24th Judicial District Court for the

Parish of Jefferson, requesting leave to deposit the $15,000

settlement proceeds into the registry of the court.            Carter’s

petition names as defendants-in-concursus various attorneys and

medical   providers,   including   Hospital   Service   District   #1   of

Tangipahoa Parish d/b/a North Oaks Health System (“North Oaks”). 1

On April 27, 2017, the state court entered an order authorizing

Carter to deposit into its registry the $15,000 settlement proceeds

received from National Union. 2

     Several months later, on November 11, 2017, the United States,

by and on behalf of HHS, removed the concursus proceeding to this

Court pursuant to 28 U.S.C. §§ 1441 and 1442(a)(1).           Following

removal, several defendants-in-concursus were dismissed, such that

only six remained parties to this action. 3         In an attempt to


1 The petition also names as defendants-in-concursus the following
entities: Advanced Neurodiagnostic & Pain Treatment, Inc.; Hammond
Physical Therapy Clinic; Neuroscience and Pain Institute and/or
Dr. Chad Domangue; Cypress Point Surgical Hospital; Geaux 2
Pediatrics; YPS Anesthesia; Open Sided MRI of New Orleans; Morgan’s
Discount Pharmacy; and the Keating Firm, L.L.C.              Carter
subsequently filed two supplemental and amending petitions to name
three additional defendants-in-concursus: the Yeager Law Firm,
L.L.C.; the United States Department of Health and Human Services
(“HHS”); and Causeway Interventional Medicine, LLC.
2 As far as this Court is aware, the settlement funds remain under

deposit with the 24th Judicial District Court for the Parish of
Jefferson.
3 As of March 14, 2018, the following six defendants-in-concursus

remained parties to this action: (1) the Keating Law Firm, LLC;
(2) the Yeager Law Firm, LLC; (3) HHS; (4) North Oaks; (5) Open
                                   2
conclude    this   matter,   on   July      6,    2018,   the   six   remaining

defendants-in-concursus filed a joint motion for consent judgment

and dismissal.     Stipulating that they had agreed to an allocation

of the funds, the remaining defendants prayed that the funds be

distributed in accordance therewith and that the action be closed.

Specifically, the defendants stipulated that the funds should be

allocated as follows:

     Keating Law Firm, LLC . . . . . . . . . . . .$5,000.00
     Yeager Law Firm, LLC . . . . . . . . . . . . $1,500.00
     HHS . . . . . . . . . . . . . . . . . . . . .$1,469.61
     Open Sided MRI of New Orleans, LLC . . . . . . $751.88
     Causeway Interventional Medicine, LLC . . . .$4,966.04
     North Oaks . . . . . . . . . . . . . . . .. .$1,312.47

But, that motion was marked as “filed in error” because the

plaintiff   did    not   participate       in    filing   it.   Defendant-in-

concursus, North Oaks, now moves for summary judgment, seeking

distribution of the proceeds in accordance with the remaining

defendants’ agreement and dismissal of this action.

                                    I.

                                    A.

     Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed eight days prior

to the noticed submission date.        No memoranda in opposition to the

defendant’s motion for summary judgment, noticed for submission on




Sided MRI of New Orleans, LLC; and (6) Causeway Interventional
Medicine, LLC.
                                       3
October 31, 2018, have been submitted.                Accordingly, the motion is

deemed to be unopposed.

                                               B.

       Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.            No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                          C.

       Under Louisiana law, a “concursus proceeding is one in which

two or more persons having competing or conflicting claims to

money,      property,   or    mortgages    or       privileges   on   property      are

impleaded      and   required      to    assert       their   respective         claims

contradictorily against all other parties to the proceeding.”                       La.

Code Civ. Proc. art. 4651.              Louisiana law further provides that

“[e]ach defendant in a concursus proceeding is considered as being

both    a   plaintiff   and    a   defendant        with   respect    to   all    other

parties.”      Id. art. 4656.       “After the deposit of money into the

registry of the court, the plaintiff is relieved of all liability

to all of the defendants for the money so deposited.”                       Id. art.

4658.



                                          4
                                         II.

       In this case, one of the defendants-in-concursus, North Oaks,

moves for summary judgment, seeking distribution of the proceeds

in    accordance      with   the    remaining    defendants’   agreement,     and

dismissal of this action.            North Oaks contends that, because all

remaining defendants have agreed upon a distribution of the funds,

there is no genuine dispute of material fact regarding the amount

to    which    each    is    entitled,    such    that   summary   judgment    is

appropriate.       The Court agrees.          The six defendants-in-concursus

remaining in this action have asserted their claims against one

another and reached an agreement.              And the plaintiff has not filed

an opposition to challenge that agreement.

       Accordingly, because the defendant’s motion is deemed to be

unopposed, and it appears to the Court that the motion has merit,

IT IS ORDERED: that the defendant’s motion is GRANTED as unopposed,

and    the    funds   are    to    be   disbursed   in   accordance   with    the

aforementioned agreement of the defendants-in-concursus.                 IT IS

FURTHER ORDERED: that North Oaks is to submit, not later than

Friday, November 2, 2018, at 10:00 a.m., a proposed judgment of

dismissal that sets forth the procedure for disbursing such funds.

                                   New Orleans, Louisiana, October 29, 2018


                                         ______________________________
                                              MARTIN L. C. FELDMAN
                                         UNITED STATES DISTRICT JUDGE

                                          5
